Citation Nr: 9907096	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-17 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to death benefits under Chapter 30 of Title 38 of 
the United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to March 
1989.  He died on November [redacted], 1993.  The appellant 
is his mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The veteran did not die while on active duty or within one 
year after discharge from active duty.


CONCLUSION OF LAW

The requirements for an award of death benefits under Chapter 
30 of Title 38 of the United States Code have not been met.  
38 U.S.C.A. § 3017 (West 1991 & Supp. 1998); 38 C.F.R. § 
21.7280 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to Chapter 30 
death benefits, and specifically, a refund of monthly 
contributions made by the veteran in service to participate 
in the Chapter 30 program, based on her status as the 
deceased veteran's mother and conservator, and on the fact 
that the veteran died as a result of a service-connected 
disability.

In the event of a veteran's service-connected death, the 
beneficiary designated by a veteran under the veteran's 
Servicemembers' Group Life Insurance policy is entitled to 
payment of benefits in the amount reduced from the veteran's 
pay for Chapter 30 purposes provided the veteran is entitled 
to basic educational assistance benefits and he died while on 
active duty or within one year after discharge from active 
duty.  38 U.S.C.A. § 3017(a)(1) (West 1991 & Supp. 1998).  

The companion regulation provides that VA may pay a death 
benefit under Chapter 30 only if the individual either dies 
while on active duty, or dies after October 28, 1992, and his 
or her date of death is within one year after the date of his 
or her last discharge or release from active duty; and the 
death of the individual is service connected.  In determining 
if the death is service connected, VA will apply the 
provisions of 38 C.F.R. § 3.312 of this chapter; and either 
at the time of the individual's death he or she is entitled 
to basic educational assistance through having met the 
eligibility requirements of 38 C.F.R. § 21.7042, or at the 
time of the individual's death he or she is on active duty 
with the Armed Forces and but for the minimum service 
requirements of 38 C.F.R. § 21.7042(a)(2) or 38 C.F.R. 
§ 21.7042(b)(3) or (4) or the educational requirements of 
38 C.F.R. § 21.7042(a)(3) or 38 C.F.R. § 21.7042(b)(2) or 
both, would be entitled to basic educational assistance 
through having met the eligibility requirements of 38 C.F.R. 
§ 21.7042.  38 C.F.R. § 21.7280 (1998).

The veteran's DD Form 214 shows that he served on active duty 
from July 1987 to March 1989, at which time he was placed on 
a temporary disability retirement list.  During his period of 
active duty, he contributed $1,200 of his pay to participate 
in the Chapter 30 program and was therefore, eligible to 
basic educational assistance benefits.  More than four years 
after his discharge from active duty, on November [redacted], 
1993, the veteran died of respiratory failure due to mixed germ 
cell tumor of the pineal gland and elements of dysgerminoma 
and mature teratoma.  According to a January 1997 copy of a 
memorandum, during his lifetime, the veteran designated the 
appellant the beneficiary of his Servicemembers' Group Life 
Insurance policy.  

The record is unclear regarding whether the veteran's death 
is service connected.  The Board does note, however, the 
veteran's dates of service, a VA Form 2653, which shows that 
the veteran was removed from the temporary disability retired 
list in October 1990 and awarded a 100 percent compensable 
percentage for a physical disability, the appellant's 
statements, and the date and cause of the veteran's death.  
However, the disposition in this case does not turn on 
whether service connection has been established for the cause 
of the veteran's death.  As noted above, the applicable law 
and regulation require that the veteran die either while on 
active duty or within one year after discharge from active 
duty.  The facts, as set forth above, do not indicate that 
this criterion has been met.

The appellant asserts that although the veteran's official 
date of death is November [redacted], 1993, he in effect 
died in 1988, when he underwent brain surgery.  Purportedly, 
from that time forward, the veteran's body and system failed 
from a "service connected illness."  She argues that the veteran 
could not use his VA educational assistance benefits because 
of his service-related disability.  She asserts that under 
these circumstances, the one-year time limit in this case is 
not valid.  The Board acknowledges the appellant's 
contentions, and sympathizes with her loss; however, it has 
no authority to disregard the applicable statute as 
promulgated by Congress.  The VA is charged with 
administering such laws as written and the Board is not free 
to ignore or make exceptions to laws passed by Congress.  
Inasmuch as the evidence establishes that the veteran's death 
occurred more than four years after his discharge from 
service, the requirements for entitlement to Chapter 30 death 
benefits have not been met.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Death benefits under Chapter 30 of Title 38 of the United 
States Code are denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

